Fourth Court of Appeals
                               San Antonio, Texas
                                      August 7, 2019

                                   No. 04-19-00297-CV

         IN THE INTEREST OF J.J.C.B.R., J.E.R., AND J.J.D.R., CHILDREN,


                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-01636
                        Honorable Genie Wright, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee’s brief is deemed filed.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court